                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                      TAMPA DIVISION


THOMAS CARPENTER,

                 Plaintiff,

v.                                                             Case No. 8:19-cv-183-T-24 AAS

PLANTATION HOMEOWNERS, INC.,

                 Defendant.

______________________________/

                                               ORDER

       This cause comes before the Court on the parties’ Joint Motion for In Camera Review of

their Settlement Agreement. (Doc. No. 23). This case includes a claim under the Fair Labor

Standards Act (“FLSA”), and the Eleventh Circuit requires judicial review of a proposed

settlement of an FLSA claim that is not supervised by the Secretary of Labor. See Lynn's Food

Stores, Inc. v. U.S. By and Through U.S. Dept. of Labor, Employment Standards Admin., Wage

and Hour Div., 679 F.2d 1350, 1352–53 (11th Cir. 1982). The parties ask the Court to review

their settlement agreement in camera in order to keep the settlement terms confidential.

       Providing the settlement agreement to the Court for in camera review has the same effect

as asking the Court to allow them to file their settlement agreement under seal---both options

prevent the public from learning the terms of the settlement. This Court’s Local Rules provides

the following:

                 No settlement agreement shall be sealed absent extraordinary
                 circumstances, such as the preservation of national security,
                 protection of trade secrets or other valuable proprietary information,
                 protection of especially vulnerable persons including minors or
               persons with disabilities, or protection of nonparties without either
               the opportunity or ability to protect themselves.

M.D. Fla. Local Rule 1.09(a). The parties’ desire to keep their settlement agreement confidential

is not the type of extraordinary circumstance that justifies interfering with the public’s right of

access to judicial proceedings. See Zabala v. Mattress Firm, Inc., 2019 WL 2551675 (M.D. Fla.

Jan. 16, 2019); Maple v. Cricket Wireless, Inc., 2015 WL 12820677 (M.D. Fla. Sept. 11, 2015).

Accordingly, the Court denies the parties’ motion for in camera review.

       This case was dismissed without prejudice on September 3, 2019 when the parties filed a

Notice of Settlement. (Doc. No. 20, 21). The parties may now either: (1) file their settlement on

the record for judicial review by November 22, 2019; or (2) do nothing, the dismissal without

prejudice will stand, and the parties’ settlement will not be enforceable by the courts. See

Maple, 2015 WL 12820677, at *1.

       DONE AND ORDERED at Tampa, Florida, this 14th day of November, 2019.




Copies to:
Counsel of Record
